Citation Nr: 1103416	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  03-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-operative residuals of a right ankle sprain, 
currently evaluated as 10 percent disabling


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to September 
1975.

This matter came to the Board of Veterans' Appeals (Board) from 
an April 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to a 
disability rating greater than 10 percent for service-connected 
post-operative residuals of a right ankle sprain.  In July 2008, 
the Veteran testified before the undersigned Veterans Law Judge 
(VLJ) at a hearing; the transcript is of record.  This matter was 
remanded in January 2009.

As discussed in the August 2007 and January 2009 Remands, in a 
statement received at the RO in March 2006, the Veteran raised 
the issue of entitlement to a temporary total convalescent rating 
pursuant to 38 C.F.R. § 4.30 for his right lower extremity 
disability.  In addition to the service-connected right ankle 
disability (10 percent), service connection is also in effect for 
status post-operative arthroscopic lateral meniscectomy of the 
right knee (10 percent).

Additionally, as discussed in the January 2009 Remand, in an 
August 2006 statement, the Veteran raised the issues of 
entitlement to increased ratings for the service-connected status 
post-operative arthroscopic lateral meniscectomy of the right 
knee (10 percent), service-connected status post partial 
meniscectomy to include lateral joint line pain of the left knee 
(10 percent), and service-connected chronic low back strain with 
degenerative changes (10 percent).  Also in this document, the 
Veteran raised the issues of entitlement to service connection 
for a left ankle disability, a stomach disorder, and a disability 
manifested by shortness of breath.  He maintains that these 
conditions are due to his service-connected right ankle and 
bilateral knee disabilities.  

To date, it does not appear as if the above claims raised 
by the Veteran have been adjudicated, and thus these 
issues are once again referred to the RO for appropriate 
action.


FINDING OF FACT

The Veteran's right ankle disability is manifested by subjective 
complaints of pain, and objective findings of pain, instability, 
and lack of mobility, with no findings of ankylosis.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 20 
percent for residuals of right ankle sprain have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

A VCAA letter was issued to the Veteran in August 2002, which was 
issued subsequent to the April 2002 AOJ decision.  In November 
2005, a supplemental VCAA letter was issued to the Veteran.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, the 
information and evidence that must be submitted by the claimant, 
what information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); 

In the present appeal, the Veteran was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for an increased rating, but there has been no notice 
of the types of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the Veteran, the 
Board finds no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  As 
discussed, the RO did furnish the Veteran VCAA letters in August 
2002 and November 2005 which advised him of the evidence 
necessary to support his increased rating claim.  As will be 
discussed in more detail below, the Board has determined that an 
increased rating is warranted for right ankle disability.  
Therefore, any notice deficiency constitutes harmless error (see 
Bernard, 4 Vet. App. at 394.), as section 5103(a) notice 
provisions have been satisfied, and if the Veteran so chooses, he 
will have an opportunity to initiate the appellate process again 
should he disagree with the effective date assigned to the award.  
Then, more detailed obligations arise, the requirements of which 
are set forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. 
App. at 489.  

The Board acknowledges a decision from the Court that provided 
additional guidance on the content of the notice that is required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims 
involving increase compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board points out that the 
U.S. Court of Appeals for the Federal Circuit reversed the 
Court's holding in Vazquez, to the extent the Court imposed a 
requirement that VA notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any 
event, notice per Vazquez was issued to the Veteran in July 2009, 
thus the Veteran has received proper notice per Vazquez.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge who 
chairs a hearing the duty to fully explain the issues and suggest 
the submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge outlined the issue on 
appeal and while the Veterans Law Judge may not have specifically 
suggested that the Veteran submit evidence tending to show an 
increase in the severity of service-connected disability, this 
matter was remanded in January 2009 to afford the Veteran another 
VA examination in light of his testimony.  In any event, neither 
the Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2); they have not identified any 
prejudice in the conduct of the Board hearing.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the January 2009 Board Remand.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  The evidence of record contains the 
Veteran's VA and private treatment records, and records from the 
Social Security Administration (SSA).  There is no indication of 
relevant, outstanding records which would support the Veteran's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran underwent VA examinations in May 2003, February 2005, and 
May 2009.  Collectively, such examination reports are thorough 
and contain sufficient information to decide the issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Increased rating

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran's right ankle disability is rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
for moderate limitation of motion.  Thus, the Board has reviewed 
the objective evidence of record and subjective complaints of the 
Veteran to determine whether a 20 percent rating is warranted, 
which contemplates marked limitation of motion of the ankle.  On 
VA examination in November 2006, the Veteran complained of pain, 
constant swelling, weakness, stiffness, crepitation, instability, 
and "pins and needles" sensations.  Physical examination showed 
some limitation of motion, severe pain at the end of the ranges 
of motion, and severe swelling.  A January 2007 letter from a 
private podiatrist noted that an examination had demonstrated 
painful range of motion of the ankle (secondary to osteoarthritis 
changes), muscle atrophy and decreased muscle strength of the 
right lower extremity, as well as antalgic gait.  An April 2008 
letter from a private treating physician acknowledged the severe 
osteoarthritis of the ankle (rendering him unable to stand for 
prolonged periods of time), his episodes of instability ("to a 
point of near falling"), and a very unsteady gait.  At the May 
2009 VA examination, the Veteran reported pain, arthritis, and 
decreased mobility of the ankle, worsened in the past year.  
Deformity, giving way, pain, stiffness, and weakness were all 
reported, and flare-ups were reported to be severe occurring on a 
weekly basis.  On physical examination, his gait was antalgic and 
he had poor propulsion.  There were findings of crepitus, edema, 
tenderness, weakness, and guarding of movement.  There was no 
ankle instability or tendon abnormality.  He uses a cane, is 
unable to stand for more than a few minutes, and is unable to 
walk more than 50 yards.  The examiner commented that the Veteran 
has decreased mobility, problems with lifting and carrying, 
difficulty reaching, lack of stamina, and decreased strength.  
Based on review of the medical evidence of record, there has been 
no specific finding of "marked" limitation of motion; however, 
examiners have noted painful range of motion of the ankle.  Thus, 
it is not clear that a 20 percent disability rating would be 
warranted per Diagnostic Code 5271.  However, the Board has given 
consideration to 38 C.F.R. §§ 4.40 and 4.45, addressing the 
impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  See DeLuca, 8 Vet. App. 
at 206-07.  Although the Veteran complained of pain associated 
with the disability at issue, "[a] finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.'"  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Addressing the functional loss criteria, the Board has a 
determined that a 20 percent disability rating is warranted to 
compensate the Veteran for his pain, stiffness, weakness, 
instability, decreased strength, and lack of stamina.  The 
evidence of record is replete with the Veteran's subjective 
complaints of such functional loss, and the Veteran's pain, 
instability, and lack of mobility has been confirmed on objective 
examination.  Moreover, as the May 2009 VA examiner commented, 
his right ankle has severe effects on the Veteran's usual daily 
activities such as chores, shopping, exercise, recreation,, 
traveling, and driving, and there are moderate effects on 
dressing, bathing, and toileting.  In consideration of his 
functional impairment associated with his right ankle, a 20 
percent rating is warranted.  

The Board notes that the highest assignable rating under 
Diagnostic Codes 5271, 5272, 5273, and 5274 is 20 percent.  A 
disability rating in excess of 20 percent would only be warranted 
per Diagnostic Code 5270; however, a diagnosis of ankylosis of 
the ankle has not been rendered thus such diagnostic criteria is 
inapplicable.  

The assignment of an extra-schedular rating was considered under 
38 C.F.R. § 3.321(b)(1); however, the record contains no 
objective evidence that the Veteran's right ankle disability, 
alone, results in marked interference with earning capacity or 
employment beyond that interference contemplated by the assigned 
evaluation.  The evidence of record reflects that the Veteran was 
employed on a full-time basis until 1999.  Records from the SSA 
reflect that he was determined to be disabled from December 25, 
1999, and unable to perform any past relevant work.  However, 
such SSA determination was based on the combined effect of his 
ankle disabilities, knee disabilities, gout, blood clots, high 
blood pressure, and low back problems, not solely based on his 
right ankle disability.  Consideration of an extra- schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. 
Reg. 66749 (1996).  Although it is clear that the Veteran's 
disability has clearly had an effect on his professional and 
personal life, the May 2009 VA examiner commented that his right 
ankle condition should not preclude light duty or sedentary 
employment.  Thus, the evidence does not reflect impairment of 
his earning capacity solely due to his right ankle disability to 
warrant an extraschedular rating for the disability at issue 
herein.  The 20 percent disability rating assigned squarely 
contemplates the symptomatology associated with his right ankle 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  
Additionally, the objective evidence does not reflect frequent 
periods of hospitalization due to his disability.  Accordingly, 
the Board finds that the impairment resulting from the Veteran's 
right ankle disability is appropriately compensated by the 20 
percent schedular rating assigned herein and 38 C.F.R. § 3.321 is 
inapplicable.

The Board acknowledges that the Veteran is unemployed and has 
been since in or about 1999.  He retired in or about 1999 due to 
multiple medical disabilities, to include the right ankle.  As 
discussed hereinabove, the Veteran is in receipt of SSA benefits 
due to being unable to work due to his ankles, knees, back, blood 
pressure, gout, and blood clots.  Despite such unemployment, it 
does not appear as if the Veteran has specifically raised a claim 
for a total rating for compensation based on individual 
unemployability (TDIU) due to service-connected disabilities.  
See 38 C.F.R. § 4.16.  In the event that the Veteran's statements 
of record have implicitly raised a claim of a TDIU (see Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical 
evidence and SSA records does not reflect that the Veteran's 
service-connected right ankle disability alone precludes 
employment.  Thus, entitlement to a TDIU due to his service-
connected right ankle disability is not warranted.





ORDER

Entitlement to a disability rating of 20 percent for residuals of 
right ankle sprain is granted, subject to laws and regulations 
governing payment of VA monetary benefits.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


